Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 15/965,433 filed on April 27, 2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on November 11, 2020 in response to a final rejection mailed on May 11, 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), as well as the fee pursuant to 37 CFR 1.136(a)(3) for a three-month extension of time to reply, have been timely paid, the finality of the previous Office action mailed on May 11, 2020 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed November 11, 2020 has been entered.
Applicant has amended claims 1, 17 and 20. Claims 1-7 and 17-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“video storage unit” in claims 1, 5, 17 and 20 (withdrawn/canceled claims are not included in the above-mentioned list of claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 20, the claim is currently amended apparently to change the dependency of the claim.  However, the claim is recited to depend from a withdrawn claim 16.  Therefore, the claim is rejected under 35 U.S.C. 112(b) for indefiniteness.  For the purpose of examination, claim 20 is interpreted to from claim 18.
Furthermore,
Claims 1-3, 5-7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a video storage unit, said video storage unit configured to be received by a video storage mount …” where it is commonly understood that a video storage unit refers to a memory (such as a solid-state memory or the like) that stores video data, given the context of the current application. Therefore, the phrase “said configured to be received by a video storage mount”, is ambiguous, at best, does not make sense. 
In addition, the phrase “said video storage unit completely separate from, and connected via a length of cable … to said video camera” is not a meaningful construct because the video storage unit may be separate from the video camera by a length of a cable and connected via said cable to the video camera.
Same language is used in claim 17.  Therefore, claim 1 and 17, as well as claims that directly or indirectly depend from claims 1 and 17 are rejected under 35 U.S.C. 112(b) for lack of clarity.
Furthermore,
Claims 1-3, 5-7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 recite ““said video storage unit completely separate from, and connected via a length of cable … to said video camera” where “cable” (as opposed to “a cable”) involves improper antecedent basis and are, therefore, indefinite..
Therefore, claim 1 and 17, as well as claims that directly or indirectly depend from claims 1 and 17 are rejected under 35 U.S.C. 112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined. 
Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US 2008/0204589 A1 (hereinafter “Chang”) in view of Skladnev et al., US 6,993,167 B1 (hereinafter “Skladnev”)’.
With respect to claim 1, Chang discloses a system [abstract] comprising: a video camera [abstract, pars. 5, 16, FIG. 1, camera 112]; a head wear [abstract: eyeglass frame; par. 2: head-mounted optical devices] configured to assist with surgical procedures [abstract, par. 2]; a camera mount configured to retain said video camera, [par. 2: clip-on camera system … mounted to eyeglass frames, par. 5: head-mounted optical devices] said camera mount comprising a clip [par. 5] or adjustable clamp [par. 17], and linkage, said clip or adjustable clamp configured to attach to said head wear [par. 17: pivotable camera and light sources]; a video storage unit, said video storage unit configured to be received by a video storage mount attachable to said head wear said video storage unit completely separate from, and connected via a length of cable to, said video camera to store captured video data from said video camera; and wherein said linkage permits said video camera to be adjusted when retained by said camera mount [par. 17]. But Chang is silent about the limitation involving a video storage unit, said video storage unit configured to be received by a video storage mount attachable to said head wear said video storage unit completely separate from, and connected via at length of cable to, said video camera to store captured video data from said video camera. However, Skladnev discloses a video storage unit [col. 12, line 4 – ref. to memory chip], said video storage unit attachable to said head wear via a video storage unit mount, said video storage unit separate from, and connected to, said video camera [FIGS. 1, 3, col. 12, lines 1-11] to store captured video data [col. 12, lines 1-11]. Therefore, in view of disclosures by Skladnev, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the removable memory as disclosed by Skladnev with video camera system as 
With respect to claim 2, Chang and Teetzel, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Chang discloses the limitation wherein said camera mount includes a camera retention member in the form of a camera frame connected to said linkage [FIG. 1, pars. 15-17: pivot arms 106, 108]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Chang and Teetzel, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Chang discloses the limitation wherein said camera retention member includes cut-outs [FIG. 5A, par. 20: oval cut-outs].
With respect to claims 17-19, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 1-3, respectively.  Therefore, claims 17-19 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-3, respectively.	

Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Skladnev, as applied to claims 1 and/or 17, and further in view of Longbotham et al., US 2016/0050345 A1 (hereinafter referred to as “Longbotham”).

With respect to claim 6, Chang and Skladnev l, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Longbotham discloses the limitation further comprising a remote monitor configured to receive and display live images being captured by said portable video camera [abstract, par. 4, FIG. 1, par. 77: display glasses 101]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
With respect to claim 7, Chang and Skladnev, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Longbotham discloses the limitation further comprising a display viewable by a wearer of said head wear, said display showing live content being captured by said portable video camera [FIGS. 1-3, par. 33]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 5.
With respect to claim 20, the claim is drawn to a system that performs a series of steps that are commensurate in scope with steps of claim 5. Therefore, claim 20 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 5.


	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Teetzel et al., US 2008/0170838 A1, discloses head-mounted video recording system.
Morejohn et al., US 2011/0152860 A1, discloses adjustable clamp systems and methods.
Merritt et al., US 2014/0272773 A1, discloses image guided navigation system.
Howes, US 2013/0100271 A1, discloses universal dual camera adapter.
McCoy, US 20040024485 A1, discloses multi-axis laser apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/
Primary Examiner, Art Unit 2485